Court of Appeals, State of Michigan

                                              ORDER
                                                                          Jonathan Tukel
Connor Berdy v Sonya Buffa                                                  Presiding Judge

Docket No .   349171                                                      Mark J. Cavanagh

LC No.        2019-001802-A W                                             Elizabeth L. Gleicher
                                                                            Judges


               The Court orders that the June 6, 2019 majority and dissenting opinions issued in this
matter are hereby AMENDED to correct a clerical error: In the caption of the opinions, the name of
defendant-appellant is corrected to read "SONY A BUFFA."

              In all other respects, the June 6, 2019 majority and dissenting opm1ons remam
unchanged .




                        A true copy entered and certified by Jerome W. Zimmer Jr.. Chief Clerk, on




                                JUN - 7 2019
                                       Date